Quinn, Chief Judge
(concurring in part and dissenting in part) :
I would affirm the findings of guilty of specification 2 and return the record of trial to the board of review for reassessment of the sentence. The owner of the property set out in specification 2 appeared as a witness at trial. His uncontradicted testimony established that his wallet and its contents were stolen. The testimony of another witness established that the accused was caught in possession of the wallet while still at the scene of the crime. The evidence of the accused’s guilt of this offense is so strong that there is, in my opinion, no fair risk that he was prejudiced by the inadmissible evidence which related principally to the other offense. United States v Boyd, 7 USCMA 380, 22 CMR 170.